Prevention of natural and man-made disasters (debate)
The next item is the debate on the oral question to the Commission on the prevention of natural and man-made disasters by João Ferreira, on behalf of the Committee on the Environment, Public Health and Food Safety - B7-0201/2011).
Mr President, Commissioner, two years has passed since the Commission launched a communication in February 2009 on a Community approach to the prevention of natural and man-made disasters. The importance of this issue was outlined. Since then, various disasters have hit Europe and have had severely negative consequences for the public, the land, the economy and the environment.
In general terms, the Commission's communication followed a proper approach, albeit an inadequate one, as was considered by Parliament. In addition, the Commission is delaying in implementing the commitments it assumed in this communication.
One example of this is its commitment to draw up a list of preventative measures to be funded by the European Union and implemented by the Member States. Two years later, and where is this list? Is the Commission going to wait for the next multiannual financial framework before presenting it? Another two years from now?
Meanwhile, in September of last year, Parliament adopted a report on this very matter. This report puts forward a set of important recommendations. It is important to say that this report was preceded by a much wider debate, not only here in Parliament, but also with a wide range of national, regional and local entities, operating in different phases of disaster management.
The report also gathered a lot of experience of these catastrophes with the people who were affected by disasters over the last year. Here, I would like to mention a few of the specific points of the report, from the many that it contains. A range of actions were defined as targets for special support to the Member States, with a view to remedying situations of risk in areas such as forest management, the protection and defence of the coastline, restoring and protecting river basins, the protection and remodelling of populated areas which are particularly vulnerable to certain types of catastrophes and the maintenance of farming activities in the areas affected by depopulation and which are at risk of natural disasters.
How has the Commission included, or how is it thinking of including, these areas in the list of measures to be drawn up? The report also proposes the creation of public agricultural insurance in Europe and the institution of a system of minimum compensation to farmers affected by disasters.
I notice that this is very different from the current possibility that the Member States will subsidise insurance internally, with the CAP Health Check. What is proposed is insurance financed by Community funds on an equal footing as regards protection against disasters, for all farmers, whether they are from the Member States most in need, or whether they are from rich countries.
As we know, disasters are deeply unfair, and they almost always have the greatest effect on those who are least able to protect themselves, be they people or countries. If there is one area in which the tangible expression of EU solidarity and the principle of cohesion must be ensured, it is in the protection of the public, the economy and the environment, in the face of disasters.
I would therefore like to ask here what the Commission is going to do to reduce the existing imbalances between the regions and the Member States in this area, in other words, helping to improve prevention in regions and Member States with a greater exposure to risk and lower economic capacity. Another area covered in the report is strengthening early warning systems in the Member States and establishing connections between the various early warning systems. Which steps have already been taken in this area? Which steps will they take next? Finally, it is worth recalling that following on from prevention, and bearing in mind the experience gained during recent disasters, it is becoming imperative to revise the regulations for the Solidarity Fund to allow for a more flexible and timely mobilisation of this instrument.
What has the Commission already done, or what is it going to do, for this review? I recall that a year ago, Madeira was struck by a major disaster which resulted in fatalities and high levels of material damage to strategic infrastructures and basic equipment. It is now one year later, and Madeira has still not received a single cent of aid at all from the EU. What will the Commission do to change this situation, when the regulation of the Solidarity Fund currently says that 'it should help to quickly restore normal living conditions, and it should act swiftly and efficiently to help, as quickly as possible, in mobilising emergency services'? Where is this speed when, one year later, Madeira has still not received a single cent in aid from the EU?
To conclude, Mr President, once again I urge the Commission to take the broad consensus that this report attracted, when it was voted upon and discussed, as a clear sign that these recommendations, the recommendations contained in this report, are to be put into practice. Many of these recommendations were already contained in previous Parliament resolutions, but unfortunately nothing was done and the Commission bears particular responsibility for this delay.
Member of the Commission. - Mr President, I wish to thank Parliament for the opportunity to exchange views on disaster prevention, and Mr Ferreira in particular for his continued interest in the subject.
The disasters of last year were a salutary reminder that the EU and its Member States need to step up work on disaster prevention. We need to be ambitious. We all know that investing in disaster prevention pays off. At the same time, ensuring cost-effective and increased investment in disaster prevention is a challenge.
We are now assessing the effectiveness of existing EU financing instruments. We are also developing a catalogue of prevention measures that would be considered by Member States for EU funding.
Our objective is to increase the impact of EU funding and to accelerate the implementation of Regional Fund support. We are also looking at innovative financing instruments, such as insurance pooling to share risks. Effective investments in disaster prevention will help to save lives, limit damages and, ultimately, save money.
Actions are also under way to improve our knowledge of disasters. We have worked with the European Environment Agency on a report assessing the frequency of disasters in Europe and their impact on humans, the economies and ecosystems. We also need clear and transparent assessments of the risks we face.
On 21 December last year, we issued a guidance paper on national risk assessment and mapping to encourage Member States in fostering a comprehensive risk-management culture. Developing fully-fledged risk management policies will require the involvement of all actors. The increased frequency and intensity of disasters in Europe should also provide further incentives for Member States to invest in preparedness and build up their capacity.
Besides the prevention elements, it is equally important that Member States, and Europe as a whole, are able to provide the best possible response. In October last year, we outlined our policy proposal for a European disaster-response capacity. Our objective is to improve the efficiency, the coherence and the visibility of the EU's response to disasters.
Mr President, Commissioner, ladies and gentlemen, solidarity is the right word to start with. When disasters happen - be they man-made or natural - we must stand together in Europe. That is central to European integration.
The second keyword that we must mention here is speed. It is important to provide help quickly, because rapid assistance is the most effective form of assistance.
Thirdly, however, I must point out that it is, first and foremost, the Member States that are responsible for protecting the population, where possible, from such disasters. We must examine how we can use European resources and also the funds that are available to us in a more efficient and more effective way. However, I should point out that many Member States call for European resources in order to conceal the fact that they are taking inadequate measures themselves.
What can we do at EU level? We have two major expense items: firstly, the European Regional Development Fund for which Commissioner Hahn is responsible, and secondly, the Agricultural Fund, in which regard we could make better use of the funds that are already available. Prevention is key. That is to say, very many disasters, flooding in particular, could be prevented by means of proper spatial planning. We already have a Floods Directive, in connection with which it was clear that we could actually achieve a great deal with our existing resources if we took the right measures - such as mapping, risk assessment and, as a third measure, the creation of preventative action plans.
I would like the Commission, in addition to the prevention measures that it has drawn up, to look, in particular, at the areas of droughts and water shortages. In these areas, we still lack an instrument like the Floods Directive, and we could do a great deal here.
With regard to the catalogue of prevention measures itself, I have to say that mainstreaming is surely crucial in this regard; in other words, that we try to take these aspects into account in other policy areas. Under the supervision of the Commission, the Member States must also draw up risk maps for all areas.
Mr President, this is a recurring debate in Parliament. Unfortunately, natural or man-made disasters are becoming increasingly frequent and devastating.
Although responsibility for disaster prevention lies primarily with the Member States, the European Union can make an important contribution. There are certain Community instruments to support this disaster prevention activity.
However, it is important that those instruments are evaluated so that we can better identify the gaps. Moreover, the funding mechanisms also need to be improved. It has already been mentioned here, but I should like to reiterate that in the case of Madeira, there has not yet been any promise of aid, and it is clear that the victims of this catastrophe cannot remain waiting forever.
The Commission was also asked several times to draw up Community guidelines for risk mapping. I should also like to highlight the importance of carrying out a complete inventory of the sources of information because it is only possible to proceed in an appropriate way if there is accurate information.
Some of the suggestions and proposals presented in the Ferreira report were contained in my report, which was adopted by Parliament in 2006, and the Commission has not yet given a response to many of these proposals. I should therefore like to ask the Commissioner whether he can report on the work done so far in connection with the creation of the European Drought Observatory, and also about the directive on forest fires.
on behalf of the ALDE Group. - Mr President, summers are hotter and storms are more severe. Rainfall is more erratic and we have more droughts causing life-threatening fires across our continent. Hardly a country has escaped a natural disaster in the last few years and this is not counting the man-made catastrophes such as Chernobyl and, more recently, the toxic dam in Hungary.
Citizens look to their elected representatives to ensure the planning for their protection is efficient and reliable and in place. We have had many promises and reports from the Commission, yet little concrete action has been forthcoming. We have been promised progress in setting up a network of competent national services in Member States. A map of assets, that is readily available and ready to use when disaster strikes, was promised in 2009. National authorities should now be requested to put core equipment on standby, available for rapid European assistance when needed.
In my own region, we have in Bracknell the world-renowned medium-range weather forecasting centre. Its information assists mariners, aircraft and emergency planners from a range of real-time sources around the world, but we need more than these sorts of facilities. We need to know where the trained emergency service teams are. We need to know where the emergency food supplies, the tents and the blankets are.
We need to know where the facilities are that will save the lives of citizens of our Union when they need them. The Commission must come forward with these plans now. Tomorrow's disaster may be just around the corner.
Mr President, I should like to begin by saying that I completely support what my fellow Member has said. The prevention of natural and man-made disasters is of enormous and increasing importance, and the Commission is systematically presenting us with a number of aims for procedure and timing.
However, there is a very complicated problem, which I have already mentioned. The Solidarity Fund is the instrument which normally responds to these situations, but it does so after a very, very long period, from nine months to a year, and this is after a disaster. As has already been mentioned, and I shall continue to repeat this as we shall continue to repeat this for as long as it takes, in the case of Madeira, there was a massive disaster there a year ago, and it has still not received any aid.
I should therefore like to stress this question anew: is it not time for the Commission to review the procedure for its own fund and funding model? How can we maintain a fund to deal with increasingly drastic exceptional situations? We do not know where it will happen, but we know that it will happen, and climate change is there to prove it. Therefore, the exception can never apply to a situation that occurs on a regular basis.
Mr President, there is much room for improvement regarding current mechanisms for preventing natural and man-made disasters.
Whereas in the case of preventive measures taken against natural disasters, we must try especially to improve systems for monitoring natural phenomena - be they changes in the weather or tectonic shifts - and then to improve the mathematical models for evaluating and forecasting changes, their consequences and the related warning mechanisms or subsequent evacuation, in the area of man-made disasters, we can work much more effectively.
As we are aware of the risks of different human activities, especially commercial activities that threaten the environment, we know how to reduce in a preventive manner the risk of a possible disaster arising from the performance of any kind of risk-prone activity through good regulatory measures. A preventative regulatory framework, however, just like systems for supervision, inspection, sanctions and repression, must be comprehensive and must be implemented with complete thoroughness and emphasis.
In the interests of protecting the health and lives of our citizens, we must therefore work systematically to improve these mechanisms for protecting against disasters.
(FI) Mr President, we can endorse what has been said here. Disasters have just continued to increase in number. The EU could really do a lot about this: exchange of information, support and solidarity. Here, of course, one gains added value, which is only to be expected of the Union as far as these issues are concerned.
I myself, however, would like to take advantage of this opportunity and ask the Commissioner a question. Three to four years ago, there was a huge forest fire in Russia, resulting in massive smoke damage in my own country, Finland. Many people actually suffered serious health problems caused by this smoke. At the time, the European Parliament here decided to call on the Commission to negotiate an agreement with Russia on how the EU could come to its assistance in such cases and provide the necessary help, which Russia then needed but which it did not agree to accept. I would like to know if the Commission has made any headway in this matter and implemented measures.
Disasters are not merely confined to the EU: they also occur beyond our borders, and they often have an impact on the EU's Member States. I would like to know what progress has been made with Russia on this.
(IT) Mr President, ladies and gentlemen, over the past 15 years, the number of natural and man-made disasters has increased significantly and we see phenomena that are more severe and more frequent in almost all European Union countries with serious consequences for the economy, infrastructure and ecosystems.
We need an urgent EU approach to develop preventive policies and to identify and adapt the relevant financial instruments. The European Union Solidarity Fund and national funds are no longer able to cope with frequent disasters.
I would ask the Commissioner who is present when will it be possible to provide data and a map of areas at risk, as announced in his communication of 23 February 2009? I regret, finally, that the Soil Directive for the improvement of land management has been blocked for some time in the Council.
(RO) Mr President, after the ecological disaster in Hungary last October, I drew the European Commission's attention on more than one occasion to the issue of disaster prevention in the mining industry. In the case of the mining sector, accidents can often have a cross-border impact. This is all the more reason why the European Union has a duty to ensure that every possible measure is taken to reduce the risk of accidents and to improve the speed and efficiency of the response when these accidents, nevertheless, occur.
I received confirmation from the Commission, in response to my questions, that the waste discharged into the environment from the accident in Hungary, including into the Danube, was actually toxic, even though this had initially been denied by the authorities. This is a perfectly clear example of regulations which are not being applied, a situation which must change as quickly as possible.
It is the European Commission's duty to take urgent action in the wake of the resolution adopted last year by Parliament, calling for a ban on the use of cyanide-based technologies in mining as they pose huge cross-border threats to ecosystems.
(RO) Mr President, the report on the Community approach to the prevention of natural and man-made disasters, approved in September 2010, contains a few important references targeted directly at agriculture. The report makes particular mention of the fact that agricultural production is vulnerable to climate phenomena such as drought, frost, hail, forest fires, floods, landslides and others. The report also contains a number of important suggestions aimed at mitigating the impact of these problems. The author has already mentioned the idea of providing some assurances for agriculture.
I would like to highlight the importance of tackling these challenges effectively, especially in the context of a future common agricultural policy whose aim is for agriculture to play both a role in food production and a major role in environmental protection.
(HU) Mr President, last October, Hungary received expert assistance and material resources to deal with the damage caused by the red sludge disaster, yet no substantive assistance was provided. It was extremely difficult to explain to people why humanitarian assistance can be provided to citizens of countries outside of the EU, but not to EU Member States. It is obvious that the 'polluter pays' principle must be applied in the event of industrial disasters, but in most of these cases, these companies do not have enough money. The Commission promised to make environmental liability insurance mandatory for all companies engaged in hazardous activities. At the same time, I propose that - with adequate regulation - the Solidarity Fund should be opened up to the partial alleviation of industrial catastrophes, I emphasise, partial ...
(The President cut off the speaker)
(DE) Mr President, the concept of disaster prevention, particularly where our Hungarian friends are concerned, clearly deserves a great deal of attention because something went wrong when dealing with the toxic sludge disaster in Hungary last October. In its report, the Commission found there to be clear failings on the part of the local authorities, which failed to classify the hazardous wastewater and made major errors in connection with construction work on the reservoir. The Commission also found that the European Waste Catalogue - the Mining Waste Directives - had not been transposed into Hungarian law. It is therefore important for the individual Member States to incorporate European standards into their legal standards in a binding manner.
In addition to disaster prevention, the proper application of these European standards is also important, as is the exchange of best practice and helping the Member States to help themselves. Particularly during this Year of Volunteering, it is important and right for the Member States to go some way towards modelling themselves on the example of those Member States that have nationwide voluntary fire brigades, rescue services, etc.
(RO) Mr President, one of the biggest challenges currently facing the European Union is the increase in the severity and repercussions of natural disasters. The statistics indicate that, in the last 20 years, 953 disasters have occurred in Europe, causing almost 90 000 deaths and economic losses amounting to USD 269 billion.
To be able to counter the effects caused by these phenomena, a risk chart is required, along with a coherent plan for managing environmental factors. The preservation and extension of forested areas, as well as green belts in urban environments, must be a priority for all of us. It is vital for us to give the importance that is due to the activities of informing and educating the general public with the aim of preventing the repercussions of disasters. The International Day for Natural Disaster Reduction is a good example of this. I also think that all the instruments need to be made more effective ...
(The President cut off the speaker)
(PT) Mr President, the concerns raised here with regard to preventing and responding to disasters is a matter of great sensitivity and of the utmost importance for our people, who cannot and should not be made to wait.
We are talking about very sensitive situations that deal with the safety of people and their property, and that often touch us all because of the loss of lives, the destruction of families, and the devastation of whole livelihoods. However, all our demonstrations matter little when compared with the tragedies, which, through the media, affect us all, and make us aware that we cannot fall behind with the work we should be doing to avoid, minimise or, better assist these situations.
Commissioner, my fellow Members have highlighted this matter very well. This is a case where the EU can better show the public that it is there, to help them prevent disasters and, above all, to offer its support when they most need it and are at their most fragile, if they do occur.
(DE) Mr President, Commissioner Hahn, we are very well aware of the factors that have led to an increase in the number of disasters in recent years: we know about climate change, the explosive industrialisation in developing countries and the growing world population, among other things.
However, it is also the case that many disasters are simply caused by man, and in this regard, we have to say that the 'polluter pays' principle should be applied. To always immediately call for help from the Union is the wrong way to go. However, European solidarity is indeed called for, of course, where disasters genuinely occur as a result of force majeure, when genuine natural disasters happen. In this regard, there is no doubt that our European solidarity should start with prevention - for example, in connection with protective structures to prevent avalanches, flood defences, mapping and monitoring systems.
In addition, we really should have something like a European 'disaster service' that can be deployed if assistance is needed very quickly in order to avoid the severest of consequences.
Mr President, there is much talk about buzz words here today, but the key buzz word is the first word up on the board: prevention. As the old adage says, 'prevention is better than cure' and certainly we have to try and prevent natural disasters based on recent trends, to get out some kind of a forecast and to put preventive actions in place.
We also need some type of a trans-European insurance mechanism, because otherwise, affected areas will not be able to afford insurance. For instance, in my own area, in the town of Clonmel, insurance has gone up sixfold because of the risk of flooding.
Finally, I want to ask how many countries can actually say that they have complied with the Commission's recommendations, especially in relation to the Floods Directive? I know it has not been applied properly in my country. Countries have to take responsibility just the same as the Commission. By working together, we can at least alleviate the difficulties.
(EL) Mr President, Commissioner, we all draw one certain conclusion from the massive, catastrophic forest fires which, nearly every summer, hit the Member States in southern Europe and of which Greece has terrifying and traumatising experience: the key word in dealing promptly and efficiently with natural and man-made disasters in Europe is 'solidarity'. Moreover, the Treaty of Lisbon has introduced a solidarity clause for the provision of assistance to Member States suffering the consequences of natural disasters.
We need to prepare for the proper and effective application of this clause. Otherwise, it will be as if we are ignoring the 70% of European citizens who stand to benefit from assistance for which the European Union has made provision if their country faces a natural disaster. It is important not to let budgetary pressures affect policy and funding for citizens in relation to disaster prevention.
It is also important ...
(The President cut off the speaker)
Mr President, firstly, I would like to thank everyone for their wide-ranging contributions to the debate. Wherever a direct appeal has been made to the competence of my colleague, Mrs Georgieva, we will provide you with written answers, for example, with regard to the status of talks and negotiations with Russia on the question of information and monitoring.
However, I would like to take this opportunity - since the European Solidarity Fund falls within my remit - to tell you that this Fund is an instrument that was created seven or eight years ago and that is not financed from the budget. Whenever a disaster occurs, a very complex procedure has to be followed - firstly, there is an assessment and then there is also the codecision of the European Parliament and the Council - which can result in delays.
In the specific case of Madeira, I can tell you that within the next 14 days, we will get a signature and payment. The delay was also caused by the fact that the Member State was very late in providing a lot of the necessary information. This also needs to be taken into account. At the end of the day, we also need to be able to demonstrate, and it must also be possible to verify, what the funds have actually been used for. Nevertheless, the structure of the Solidarity Fund should also continue to be developed. Discussions to this effect are also ongoing within the Commission.
The issue of drought assessment is - quite frankly - relatively difficult to incorporate. The situation is different with regard to technological disasters, for example. These issues need to be reassessed in the light of the experience we have gained in recent years.
As regards the funds provided in the area of the structural funds for example, a total of EUR 7.5 billion is available Europe-wide in the current financial period for risk prevention and corresponding environmental protection measures. Of this, around 20% has already been allocated to specific projects.
As MEPs for an electoral district or Land, you know as well as I do that administrative problems often arise between regions and Member States because it is not clear who is responsible for what. In practice, that often results in delays in the implementation of projects. Overcoming these problems would be an important achievement, because it is in the interests of the people and the regions for us to actually use the money that has been made available and not to founder on account of administrative or bureaucratic problems or to allow these problems to cause delays.
Finally, I would like to say that we actually intend to put forward a legislative proposal at the end of the year for how we can take a more focused approach with regard to the way we monitor and respond to disasters throughout Europe. I would like to thank you once again for your commitment and persistence on this matter and I would like to ask you also to continue - and I will finish by saying this - to pay such a high level of attention to implementation and to utilising the financial resources that are, in principle, available in the Member States.
The debate is closed.
Written statements (Rule 149)
In its communication of 23 February 2009 entitled 'A Community approach on the prevention of natural and man-made disasters', the Commission, amongst other things, undertook the task of correlating available and existing information sources on preventive measures and catastrophes. I would like to take this opportunity to note that the way the New Zealand Government handled the notification of those who are deaf and hard of hearing during its most recent catastrophe is an inspiring example that must be put into practice. At the end of 2010, the government of New Zealand published several resource materials, as well as a DVD, which prepared the affected players, the authorities and the population using sign language for a potential catastrophe. This practice saved lives as well as property. According to local civil organisations and the World Federation of the Deaf (www.wfdeaf.org), the government of Queensland and the Australian Communications and Media Authority (ACMA) should be proud - in spite of the tragedies which, regrettably, still occurred - of the success achieved by their excellent preparation and cooperation, and particularly of providing live and immediate communication that reached the deaf. In light of this, I hope that the Commission will review the good practice of this non-EU Member State and popularise and promote its implementation in Member States, as well as within the scope of the application of EU resources.